


Exhibit 10.51
November 30, 2012


VIA HAND DELIVERY


Bruce Tomlinson
P.O. Box 5013
Incline Village, NV 89450


Re:    Separation Agreement


Dear Bruce:


This letter, upon your signature, will constitute the Separation Agreement
(“Agreement”) between you and PDL BioPharma, Inc. and its affiliates (“PDL” or
“the Company”), and co-employer TriNet HR Corporation (with the Company/PDL,
collectively referred to as “Releasees”) and the terms of your separation from
employment with the Company.
 
1.    Resignation Date. You agree that you have resigned from your employment
with the Company effective November 30, 2012. Your last day of work is today,
November 30, 2012 (the “Resignation Date”). From and after that date, you will
no longer represent to anyone that you are still an employee or representative
of the Company and you will not say or do anything purporting to bind the
Releasees.


2.    Effective Date and Rescission. You have up to twenty-one days after you
receive this Agreement to review it. You hereby acknowledge that you received
this Agreement on November 30, 2012; hence, the Agreement must be signed by you
and returned to me no later than the close of business on December 21, 2012. You
are advised to consult an attorney of your own choosing (at your own expense)
before signing this Agreement. Furthermore, you have up to seven days after you
sign this Agreement to revoke it. If you wish to revoke this Agreement after
signing it, you may do so by delivering a letter of revocation to me so that I
receive it within this seven-day period. If you do not revoke this Agreement,
the eighth day after the date you sign it will be the “Effective Date.” Because
of the seven-day revocation period, no part of this Agreement will become
effective or enforceable until the Effective Date.


3.    Salary and Benefits Paid. You acknowledge that you have been paid your
earned salary, accrued vacation pay, and all other amounts PDL owes you through
the Resignation Date and that the check in the amount of $1,608.17 and the
direct deposit made on November 30, 2012, are in full satisfaction of such
obligations of PDL. You will receive by separate cover information regarding
your rights to health insurance continuation under the terms of COBRA and your
retirement benefits. To the extent that you have such rights, nothing in this
Agreement will impair those rights. You acknowledge that the only payments and
benefits that you are entitled to receive from the Releasees in the future are
those specified in this Agreement.


4.    Return of Property. You will immediately return to the Company any
building key(s), security pass, and other access or identification cards
(including business cards) and any Company property that is currently in your
possession, custody or control, including any documents, computer equipment
(other than the Sony laptop and Apple iPad once we remove all PDL information
therefrom), and any information you have about the Company's practices,
procedures, finances, trade secrets, customer lists, or product marketing. By no
later than November 30, 2012, you will also submit any




--------------------------------------------------------------------------------




expense reports with appropriate receipts for any expenses for which you seek
reimbursement from the PDL.
5.    Representation Regarding Property. You represent that as of November 30,
2012, you will have returned to the Company all property that belongs to the
Company, other than the Sony laptop and Apple iPad, including but not limited to
all documents that belong to the Company, and files stored on your computer(s)
that contain information belonging to the Company and that after you have done
so, all such files and documents have been permanently deleted or destroyed.


6.    Severance Payment. In consideration of your acceptance of all the terms of
this Agreement, but without otherwise admitting your entitlement to such
payments, the Company will pay you as follows:


a.$112,101.88 (one hundred and twelve thousand one hundred and one dollars and
eighty eight cents). The Company's payments under this sub-paragraph are
contingent upon your irrevocable agreement that these payments are in lieu of
and will forever extinguish your right to claim that the Releasees have an
obligation to make any further payment to you or on your behalf.


b.Customary payroll deductions shall be made from payments described in 6.a.
Payment shall be paid within 10 business days of the “Effective Date” of this
Agreement as defined in paragraph 2 above.


c.The Company shall be entitled to recover all or a portion of the amounts
provided in subsection 6.a. if the Company in good faith determines that you (i)
intentionally or knowingly, through fraud or intentional misconduct, misstated
financial information determined necessary for the proper functioning of the
Company, (ii) are aware of any significant misstated financial information or
other significant inaccuracy with respect to the Company's financial
information, whether used internally or disclosed to the public, and have failed
to attempt to remedy such misstatement and report same to the current management
of the Company, whether or not such misstatement or inaccuracy requires
restatement of the Company's public disclosures, or (iii) have violated any of
the terms of this Agreement, including any of sections 10, 12 or 13 hereof. In
the event that the Company, in its discretion, demands repayment of such amounts
under this subsection, you will be obligated to repay such amount in cash within
ten (10) days of the Company's written demand. The Company's rights under this
subsection are not in lieu of and are not a waiver or release regarding any
further or separate legal action for damages or other legal remedies based on
fraud, intentional misconduct or gross negligence committed by you during your
employment at the Company.
    
7.    Lease. The Company will make commercially reasonable efforts to assume the
obligations under your residential lease in Incline Village by December 14,
2012. You will assist the Company in discussions with the landlord of the
property. In the event that the Company is unable to assume the obligations
under the lease, it will reimburse you for the rent costs through June 30, 2013.
In any event, you will vacate the residential property by December 14, 2012.


8.    Release. In consideration for the payments and benefits described in
Section 6 above, you on your own behalf and on behalf of your heirs, executors,
administrators and assigns hereby fully and forever waive, release, discharge
and promise never to assert any claims or causes of action, whether or not now
known, suspected or unsuspected, against the Releasees or each of its
predecessors, successors or past or present subsidiaries, affiliates, branches,
representative offices or parents (collectively, including




--------------------------------------------------------------------------------




the Releasees, the “entities”) and the entities' stockholders, directors,
officers, employees, consultants, attorneys, agents, assigns, and employee
benefit plans with respect to any matter, including (without limitation) any
matter related to your employment with the Releasees or the resignation of that
employment, including (without limitation) claims to attorney fees or costs,
claims of wrongful discharge, constructive discharge, emotional distress,
defamation, invasion of privacy, interference with a leave of absence, personal
injury, fraud, breach of contract or breach of the covenant of good faith and
fair dealing and any claims of discrimination or harassment based on sex, age,
race, national origin, disability, or any other basis under Title VII of the
Civil Rights Act of 1964, the Fair Labor Standards Act, the Equal Pay Act of
1963, the Civil Rights Act of 1866, the Age Discrimination in Employment Act of
1967, the Americans with Disabilities Act, the Family Medical Leave Act, or any
other federal, state, municipal or local law or regulation relating to
employment or employment discrimination including but not limited to Nev. Rev.
Stat. §§613.310, 613.320, 613.330, 613.333, 613.335 and 613.345 (prohibiting
discrimination based on various protected factors), , and including any claims
you may have related to your Severance Agreement entered into as of June 11,
2012, or your offer of employment letter dated April 20, 2012, or any other
agreement which you have signed in relation to your employment at the Company.
You further understand and agree that this waiver includes all claims, known and
unknown, suspected and unsuspected, to the greatest extent permitted by
applicable law. However, this release covers only claims arising prior to the
execution of this Agreement and only those claims that may be waived by
applicable law.


9.    Promise not to make Claims. You also waive and release and promise never
to assert any claims against any of the Releasees or entities, even if you do
not believe that you have such claims. You understand and agree that claims or
facts in addition to or different from those which are now known or believed by
you to exist may hereafter be discovered, but it is your intention by entering
into this Agreement to release all claims you have or may have against the
Releasees and the entities, their officers, directors, employees, agents, and
representatives, whether known or unknown, suspected or unsuspected.


10.    Proprietary Information; No Solicitation. You acknowledge that, because
of your position with the Company, you have specific knowledge of many types of
information which is proprietary to the Company, including, but not limited to,
its current and planned technology; its finances, financial planning and
financial condition, its current and planned corporate strategies; strategic
customers and business partners; and the identity, skills, compensation and
interests of its employees. You further agree to the following:


a.     You will not, directly or indirectly, solicit, recruit, or induce to
leave the employ of or work for the Company any employee, agent, independent
contractor or consultant of the Company;


b.     You will not, unless required or otherwise permitted by law, disclose to
others any proprietary information of the Company including, but not limited to,
the Company's current and planned technology; its finances, financial planning
and financial condition, its current and planned corporate strategies; strategic
customers and business partners; and the identity, skills, compensation and
interest of its employees. You agree to keep and treat all such proprietary
information as confidential; and


c.    You acknowledge and agree (i) that any violation of this Section 10 would
cause immediate and irreparable damage to PDL, and (ii) that determining the
amount of damage caused to PDL by any such violation would be extremely
difficult or impossible. You therefore agree that PDL's remedies at law are
inadequate, and you consent to the issuance of injunctive relief, including but
not limited to, a temporary restraining order, a preliminary injunction, and a
permanent injunction, by a court of appropriate jurisdiction in order to
restrain any actual or threatened violation of this Section without limiting any
remedy PDL may have at law or equity.




--------------------------------------------------------------------------------






d. You will at all times in the future honor and abide by your obligations under
the Employee Proprietary Information and Invention Assignment you signed on
April 23, 2012, a copy of which is attached hereto and incorporated as though
fully set forth herein.


11.    Disputes. To ensure the rapid and economical resolution of disputes that
may arise in connection with your employment, you and the Releasees agree that
any and all disputes, claims, or causes of action, in law or equity, arising
from or relating to the enforcement, breach, performance, or interpretation of
this Agreement, your employment, or the resignation of your employment, shall be
resolved, to the fullest extent permitted by law, by final, binding and
confidential arbitration in Carson City, Nevada conducted by Judicial
Arbitration and Mediation Services, Inc. (“JAMS”) or its successor, under the
then applicable rules of JAMS. You acknowledge that by agreeing to this
arbitration procedure, both you and the Releasees waive the right to resolve any
such dispute through a trial by jury or judge or by administrative proceeding.
The arbitrator shall: (i) have the authority to compel adequate discovery for
the resolution of the dispute and to award such relief as would otherwise be
permitted by law; and (ii) issue a written arbitration decision including the
arbitrator's essential findings and conclusions and a statement of the award.
The Company shall pay all JAMS' arbitration fees in excess of those
administrative fees you would be required to pay if the dispute were decided in
a court of law. Nothing in this Agreement is intended to prevent either you or
the Releasees from obtaining injunctive relief in court to prevent irreparable
harm pending the conclusion of any arbitration. Notwithstanding the provisions
of this paragraph, any claims by either party arising under the Employee
Proprietary Information and Invention Assignment Agreement or involving trade
secrets shall be resolved through the courts and not through the arbitration
procedure described above. This provision shall supersede all prior agreements
between the parties relating to dispute resolution, including mediation or
arbitration.


12.    Confidentiality of Agreement. In consideration of this Agreement, you
also agree to keep confidential and not disclose the terms of this Agreement,
the payments being paid under it or the fact of its payment, except that you may
disclose this information in confidence to your spouse, domestic partner,
attorney, accountant or other professional advisor to whom you must make the
disclosure in order for them to render professional services to you. In
addition, you are entitled to disclose the terms of this Agreement to federal
and state unemployment officials, but only to the extent that such disclosure is
necessary for you to receive unemployment benefits. You will instruct them,
however, to maintain the confidentiality of this information just as you must.


13.    No Disparagement. You agree that you shall not make any negative or
disparaging remarks about the Company, its officers, employees, directors,
products, services or business practices.


14.    Breach. In the event that you breach any of your obligations under this
Agreement or as otherwise imposed by law, the Releasees will be entitled to
recover all payments paid under the Agreement and to obtain all other relief
provided by law or equity and to recover reasonable attorney fees and costs
incurred in any litigation, arbitration or other proceeding brought to enforce
the terms of this Agreement.


15.    References. If contacted by a prospective employer for reference
information, the Releasees will confirm only your dates of employment and
position held.


16.    Entire Agreement; Governing Law. You agree that no promise, inducement or
other agreement not expressly contained in this Agreement or referred to in this
Agreement, has been made conferring any benefit upon you, and that this
Agreement contains the entire agreement between you and the Releasees with
respect to its subject matter, including but not limited to the resignation of
your




--------------------------------------------------------------------------------




employment. All prior agreements, understandings, representations, oral
agreements and writings are expressly superseded hereby and are of no further
force and effect, and you expressly agree that you are not relying on any
representations that are not contained in this Agreement. This Agreement is
entered into and governed by the laws of the State of Nevada.


17.    No Admission of Wrongdoing. Nothing contained in this Agreement will
constitute or be treated as an admission by you, the Releasees or the entities
of liability, any wrongdoing or any violation of law.    


18.    Contractual Relationship. You acknowledge that any employment or
contractual relationship between PDL and you ended on November 30, 2012, and
that you have no further employment or contractual relationship except as may
arise out of this Agreement and that you waive any right or claim to
reinstatement as an employee of PDL or to seek employment in the future with PDL
or any Releasee(s).


19.    Tax Liability. You agree that you shall be exclusively liable for the
payment of all federal and state taxes which may be due as a result of the
consideration received from this severance package, and you hereby represent
that you shall make payments on such taxes at the time and in the amount
required of you. In addition, you agree to defend, indemnify and hold harmless
Releasees and each of them from payment of taxes, interest and/or penalties that
are required of them by any government agency at any time as the result of
payment of the consideration set forth herein.


20.    Counterparts; Paragraph Headings; Facsimiles; Modifications. You agree
that this Agreement may be executed in counterparts, each of which shall be an
original, but all of which together shall constitute one agreement. Paragraph
headings are for reference only, and are not to be deemed or construed as
limiting or expanding the content of any particular paragraph or provision.
Execution of a facsimile copy shall have the same force and effect as execution
of an original, and a facsimile signature shall be deemed an original and valid
signature. This Agreement may be modified only in a written document signed by
you and an officer of the Company.


Very truly yours,


/s/ John McLaughlin




John McLaughlin
Chief Executive Officer






By my signature below, I acknowledge that I have had the opportunity to review
this Agreement carefully with an attorney of my choice; that I understand the
terms of the Agreement; and that I voluntarily agree to them.




/s/ Bruce Tomlinson
Bruce Tomlinson


Date: /s/ 11/30/2012






